Citation Nr: 1757483	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-01 715	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to evaluation in excess of 0 percent disabling for service connected bilateral cortical cataracts for the period from February 26, 2009 to December 21, 2016, and in excess of 10 percent thereafter.

2. Entitlement to evaluation in excess of 20 percent for diabetes mellitus type 2 with hypertension and erectile dysfunction (ED). 

3. Entitlement to evaluation in excess of 70 percent for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.  The Veteran is a combat Veteran of the Vietnam War Era. 


FINDINGS OF FACT

1.  The record is devoid of any Notice of Disagreement (NOD), Statement of the Case (SOC), of VA Form 9 pertaining to the issues of the disability rating for bilateral cortical cataracts, diabetes mellitus type II, and paranoid schizophrenia. 

2.  In July 2017, the Board received a VA Form 8 certification of appeal application and notes that no VA Form 9 is of record within the Veterans claim file.  


CONCLUSION OF LAW

The criteria for proper jurisdiction of an appeal by the Appellant have not been met.  38 U.S.C.A. §§ 7104(a); 7105 (2012); 38 C.F.R. §§ 20.200; 20.201; 20.202 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, an appeal consists of a timely filed written notice of disagreement (NOD) and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veteran' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the veteran, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (b).

In the present case, the criteria for establishing a substantive appeal before the Board have not been met.  The Veteran's claim file does not contain an NOD, an SOC or a VA Form 9 as to the issues of the increased rating for bilateral cortical cataracts, diabetes mellitus type II, and paranoid schizophrenia.  

While the record does contain an NOD, SOC and VA Form 9, these pertain to the appeal of the denial of entitlement to a total disability rating based on individual unemployability (TDIU) which had been denied in a rating decision of January 2010.  While the rating decision also adjudicated the issue of the disability rating for schizophrenia, in the February 2010 NOD the Veteran only disagreed with the denial of the TDIU claim.  The subsequent SOC only addressed the TDIU claim and thus the VA Form 9 of record was only as to the issue of TDIU.  As such, the only issue for which an appeal had been perfected was entitlement to TDIU.

Thereafter, TDIU was granted via a rating decision of July 2017.  As the benefit sought was fully granted, that issue is no longer before the Board.  

The Veteran's claim file of record does include an SSOC, this does not take the place of the required SOC and regardless, there is no VA Form 9 as to the issues of the increased rating for bilateral cortical cataracts, diabetes mellitus type II, and paranoid schizophrenia.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.






ORDER

This appeal in the matters of increased ratings for bilateral cortical cataracts, diabetes mellitus type II, and paranoid schizophrenia is dismissed.



		
E. I. VELEZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


